United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.K., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
ORLANDO VETERANS ADMINISTRATION
MEDICAL CENTER, Orlando, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0766
Issued: February 18, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 26, 2018 appellant filed a timely appeal from a January 26, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish bilateral upper extremity
conditions causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On November 28, 2017 appellant, then a 60-year-old physician, filed an occupational
disease claim (Form CA-2) for carpal tunnel syndrome, which he attributed to working on a
1

5 U.S.C. § 8101 et seq.

computer while in the performance of duty. He indicated that he first became aware of his
condition and first realized it was caused or aggravated by factors of his federal employment on
June 1, 2017. Appellant did not stop work.
In a December 7, 2017 development letter, OWCP advised appellant of the deficiencies of
his claim and afforded him 30 days to submit factual information and medical evidence in support
of his claim for FECA benefits.
Dr. Vikram P. Mehta, a Board-certified hand surgeon, in a September 20, 2017 report,
noted an assessment of bilateral wrist pain, bilateral primary osteoarthritis of the first
carpometacarpal (CMC) joint, and paresthesia of the skin. He further noted that appellant was a
right-handed nephrologist who presented “with at least a 6[-]month history of bilateral wrist pain
and left[-]hand numbness with burning paresthesias and nocturnal discomfort in the left hand.”
Dr. Mehta observed that appellant had no medical problems and had no history of diabetes. He
also noted that appellant had undergone a nerve conduction which apparently showed left carpal
tunnel syndrome. Dr. Mehta referred appellant for additional upper extremity diagnostic studies
to ascertain the cause of appellant’s hand numbness (paresthesia).
Dr. Harinder K. Sidhu, a Board-certified neurologist, indicated that the results of
appellant’s October 19, 2017 left upper extremity electromyography and nerve conduction
velocity (EMG/NCV) study revealed severe left carpal tunnel syndrome (CTS).
By decision dated January 26, 2018, OWCP denied appellant’s occupational disease claim
because the medical evidence of record failed to establish a causal relationship between his
diagnosed upper extremity conditions and the accepted factors of his federal employment. It
concluded, therefore, that the requirements had not been met to establish an injury and/or condition
causally related to the accepted employment factors.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,3 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
2

Id.

3

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).

2

To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the claimant.6
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence.7 The opinion of the physician must be based
on a complete factual and medical background of the employee, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and specific employment factors identified by the employee.8
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish bilateral upper
extremity conditions causally related to the accepted factors of his federal employment.
In his September 20, 2017 report, Dr. Mehta diagnosed primary osteoarthritis of first CMC
joint, bilaterally. He also reported findings of bilateral wrist pain and paresthesia of skin.
Dr. Mehta referred appellant for electrodiagnostic studies to address the cause of his hand
numbness.9 He noted that appellant was a physician, but did not otherwise address his specific
duties. Dr. Mehta also did not provide an opinion regarding the cause of appellant’s bilateral first
CMC joint osteoarthritis. The Board has held that medical evidence that does not offer an opinion
regarding the cause of an employee’s condition is of no probative value on the issue of causal
relationship.10 Therefore, Dr. Mehta’s September 20, 2017 report is insufficient to establish
appellant’s claim.11
As the medical evidence of record does not contain a rationalized opinion establishing causal
relationship between appellant’s bilateral upper extremity conditions and the accepted factors of his
federal employment, the Board finds that appellant has not met his burden of proof.

6

S.C., Docket No. 18-1242 (issued March 13, 2019); R.H., 59 ECAB 382 (2008).

7

A.M., Docket No. 18-1748 (issued April 24, 2019); T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB
238 (1996).
8
M.V., Docket No. 18-0884 (issued December 28, 2018); I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB
345, 352 (1989).
9

Dr. Mehta noted having discussed with appellant a differential diagnosis of hand numbness and a clinical diagnosis
of CTS.
10

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

11

Id.

3

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish bilateral upper
extremity conditions causally related to the accepted factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the January 26, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 18, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

